CWCAPITAL ASSET MANAGEMENT LLC Logo March 30, 2009 TRUSTEE DEPOSITOR: LaSalle Bank, National Association Structured Asset Securities Corporation II, 745 135 S. LaSalle St., Suite 1625 Seventh Avenue Mailcode: IL4-135-16-25 New York, New York 10019 Chicago, IL 60603 Attention: David Nass - LB-UBS 2008-C1 Attn: Edgar Team MASTER SERVICER: Wachovia Bank, National Association 8739 Research Drive, URP4 Charlotte, NC 28262-1075 Attention: LBUBS 2008-C1 RATING AGENCIES: Moody's Investors Service, Inc. Standard & Poor's Rating Services 99 Church Street 55 Water Street, 10th Floor New York, New York 10007 New York, New York 10004 Attention: Tracey Ferguson Attention: CMBS Surveillance Department RE:LBUBS 2008-C1,Officer's Certificate Dear Representatives: In accordance with the requirements detailed in §3.13 of the Pooling and Servicing Agreement ("Agreement") for the above-mentioned CMBS pool, CWCapital Asset Management LLC ("CWCAM"), in its capacity as Special Servicer, is providing this Officer's Certificate with respect to the following: (i) a review of CWCAM's activities during the period 4/11/2008 - 12/31/2008 and of CWCAM's performance under this Agreement has been made under my supervision; and (ii) to the best of my knowledge, based on such review, CWCAM has fulfilled all its obligations under this Agreement in all material respects throughout the reporting period noted above. Should you have any questions, please do not hesitate to contact us. Sincerely, CWCapital Asset Management LLC /s/ David B. Iannarone David B.
